UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1409


HIEDA A. KEELER,

                   Plaintiff - Appellant,

             v.

JUDGE WILFORD TAYLOR, JR.; DOUGLASS HERTZ; SHANE A. LACASSE,
Magistrate; MELODY COX, CSB; PATRICK GLASS, CSB; HAMPTON-NEWPORT
NEWS COMMUNITY SERVICES BOARD; CITY OF NEWPORT NEWS; NICOLE
NELSON; RIVERSIDE HOSPITAL; SHAISTA ASHAI; JEFF W. ROSEN;
ATTORNEY TATIANA MENDEZ; ATTORNEY KARI ELIZABETH JACKSON;
ATTORNEY ROMEO GARCIA LUMABAN, JR.,

                   Defendants - Appellees,

             and

APRIL CRISP, CSB; MASTER POLICE OFFICE JOHN PARKER,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:17-cv-00130-AWA-RJK)


Submitted: June 14, 2018                                      Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Hieda A. Keeler, Appellant Pro Se. Nicholas Foris Simopoulos, Katherine Quinlan
Adelfio, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Jeff W. Rosen, PENDER & COWARD, PC, Virginia Beach, Virginia;
Christopher Michael Midgley, OFFICE OF THE CITY ATTORNEY, Newport News,
Virginia; Eileen Ruth Geller, John E. Peterson, Jr., HANCOCK DANIEL JOHNSON &
NAGLE, PC, Glen Allen, Virginia; John J. Siegner, III, O’HAGAN MEYER PLLC,
Richmond, Virginia; Mary G. Commander, COMMANDER LAW, Norfolk, Virginia;
David Drake Hudgins, Debra Schneider Stafford, HUDGINS LAW FIRM, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Hieda A. Keeler seeks to appeal the district court’s order granting motions to

dismiss filed by 14 of the 16 Defendants in this civil action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Keeler seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. See Fed. R. Civ.

P. 54(b). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            3